DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         THEODORE A. OREN,
                             Appellant,

                                     v.

                          JEANNINE B. OREN,
                              Appellee.

                    Nos. 4D16-3895 and 4D16-4357

                          [September 28, 2017]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Renee Goldenberg, Judge; L.T. Case No. FMCE
14-011051 (36)(90).

  Terrence P. O’Connor of Morgan, Carratt & O'Connor, P.A., Fort
Lauderdale, for appellant.

  Mark A. Levy and Brent V. Trapana of Brinkley Morgan, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.